Citation Nr: 0919510
Decision Date: 05/07/09	Archive Date: 06/02/09

DOCKET NO.  04-40 624	)	DATE MAY 07 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include an acute myocardial infarction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active military duty from November 1969 to November 1975 and had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Alabama Army National Guard from September 1982 to April 2003.

This matter comes before the Board of Veterans' Appeals on appeal from a January 2004 rating action in which the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama denied service connection for a cardiovascular disorder, to include an acute myocardial infarction.

The Board denied this issue in October 2006 and, in January 2007, denied the Veteran's motion for reconsideration of the October 2006 decision.  Additionally, the Veteran appealed the Board's October 2006 denial to the United States Court of Appeals for Veterans Claims.  In February 2008, pursuant to a Joint Motion For Remand (Joint Motion), the Court vacated the Board's October 2006 decision and remanded the matter for further development consistent with the Joint Motion.

In October 2008, the Board remanded the claim for additional development, and it has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran did not exhibit coronary artery disease during his period of active duty or within one year of his discharge from active duty.

2.  The medical evidence shows that the symptoms experienced during a period of INACDUTRA in April 2002 were representative of a myocardial infarction.  

3.  Resolving any doubt in the Veterans favor, he was disabled from an acute myocardial infarction during an April 2002 period of INACDUTRA.

CONCLUSION OF LAW

Residuals of an acute myocardial infarction, to include ischemic cardiomyopathy, were incurred during a period of INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.6, 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As this decision is a complete grant of the benefit sought, discussion in this decision of compliance with the duty to notify or assist the Veteran is unnecessary.


Legal Criteria

Generally, service connection may be granted for disability resulting from injury or disease incurred in the line of active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular event occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).

The term "active duty for training", or ACDUTRA, is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2008).  The term "inactive duty for training", or INACDUTRA, means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2008).

Service connection is not warranted for diseases unless the individual was on ACDUTRA or INACDUTRA at the time of the disablement or death due to the injury or disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86- 90.  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.

The Veteran in this case is a "Veteran" based on his active duty service.  However, he does not maintain, and the record does not reflect, that his currently diagnosed cardiovascular disorder (which has been characterized as acute inferior myocardial infarction, coronary artery disease, ischemic cardiomyopathy, ischemic heart disease, and congestive heart failure) was present during his active duty or within one year of separation therefrom.   

Rather, the Veteran contends that he suffered an initial heart attack during a 3-day weekend drill in April 2002 (April 26th-April 28th, 2002) and another one in June 2002-in part due to the stress associated with worrying about his National Guard unit being deployed to Iraq.  Particular symptoms that the Veteran experienced during the 3-day weekend drill in April 2002 include shortness of breath, extreme tiredness, and a burning-type pain in his chest.  See, e.g., January 2006 hearing transcript (2006 T.) at 5-7, 9-10, 13, 15-16.

As discussed, in order for the Veteran be eligible for service connection during his inactive service, the record must establish by a preponderance of the evidence that he was disabled from an acute myocardial infarction during a period of INACDUTRA, applicable in this case.  See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).

In support of his claim, the Veteran submitted several lay statements from family members and friends.  In an August 2005 letter, a fellow serviceman explained that, while on a break from erecting a "camo netting over and around a tent[,] . . . vehicles[,] and other equipment pertaining to . . . [their] platoon" during a weekend drill between April 26th and April 28th, 2002, the Veteran complained of chest pains and shortness of breath. According to this fellow serviceman, the Veteran "soon recovered and . . . [they] resumed . . . [their] work as normal."

Further, the Veteran's spouse stated that, when the Veteran returned home from the April 2002 weekend drill, he reported having experienced (during that weekend) burning chest pain that "had been very bad," extreme fatigue, and nausea.  See 2006 T. at 16 and a December 2007 letter.  The Veteran's sister-in-law also stated that, when the Veteran returned home from the April 2002 weekend drill, he told her that he had experienced (during that weekend) severe burning in his chest, "very bad" fatigue," and shortness of breath.  See January 2006, February 2006, and June 2007 letters.  These descriptions of the Veteran's symptoms are deemed competent because the observations come to the lay witnesses (including the Veteran) through their senses and, as such, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Also included in the claims folder is medical evidence supporting the conclusion that the Veteran sustained a myocardial infarction prior to one he incurred in June 2002.  According to a September 2004 letter, Dr. B. K. R., a private physician, stated that the Veteran "suffered his myocardial infarction after a three-day drill in the woods, which resulted in a fair amount of fatigue and immediately before his deployment to Iraq, which obviously caused a great deal of emotional stress."  This doctor believed that "[i]t is certainly conceivable that in the setting of pre-existing coronary artery disease that these events of physical and emotional stress may have contributed to the timing of his myocardial infarction."  Dr. B. K. R. is an Associate Professor of Medicine and the Medical Director of Cardiac Transplantation at the University of Alabama at Birmingham.

In a February 2006 letter, another private physician, Dr. G. F., who has treated the Veteran since April 1996 noted that the Veteran had informed him that, during active duty for training on April 26, 2002, he had experienced symptoms of "burning, fatigue, and shortness of breath."  The doctor believed that this symptomatology is representative of a myocardial infarction and is, additionally "consistent with symptoms of a myocardial infarction that . . . [the Veteran] suffered on June 14, 2002.  The doctor noted that "[h]ospital records from the June 14, 2002 myocardial infarction indicate that he had had a prior myocardial infarction."  [In a November 2006 letter, this same physician explained that he had treated the Veteran for reflux/indigestion in March 2002.  Following the Veteran's June 2002 myocardial infarction, the doctor felt that, at the March 2002 treatment session, the Veteran actually had "atypical chest pain that was identical to reflux/epigastric pain.]

In an April 2007 letter, another private physician, Dr. D. C. M., explained that "there is no way of being absolutely sure how long . . . [the Veteran] had . . . [his coronary artery disease]."  The doctor also believed, however, that the Veteran "had it [his coronary artery disease] for a considerable period of time prior to his June 14th heart attack."  Dr. D. C. M. is a Professor of Surgery, Division of Cardiothoracic Surgery, at the University of Alabama at Birmingham.

Also of record, following a review of the claims folder and an examination of the Veteran in January 2008, a VA examiner expressed his opinion (in January and May 2008 reports) that "the [Veteran's] coronary artery disease which caused some degree of blockage in his coronary arteries was present, as evidenced by symptoms, as early as February 200[2]."  In fact, this physician stated that "it is probable that . . . [the Veteran] had a myocardial infarction while on his weekend drill and that his ischemic cardiomyopathy . . . [is] related to that April of 2002 myocardial infarction."  In support of this conclusion, the examiner referenced the Veteran's complaints of a sustained episode of burning chest pain, shortness of breath, and fatigue during the weekend drill in April 2002 (which, at 20 minute duration, was of sufficiently long enough duration to cause myocardial damage) as well as the presence of a prior left anterior descending artery occlusion, which was found on catheterization in June 2002.  [Indeed, the report of the June 2002 catheterization indicates that the total occlusion of the Veteran's left anterior descending artery was "chronic in nature."]
In this case, the Veteran's Retirement Points History Statement reflects 18 days of INACDUTRA performed from September 2001 to September 2002.  Of particular significance in this case is evidence showing that the Veteran participated in reserve training, a type of INACDUTRA, from April 26, 2002, through April 28, 2002.  See Unit Record of Reserve Training, dated April 29, 2002.  

As noted, the claims folder contains a number of etiology opinions, all of which are in support of the Veterans claim.  The 2008 VA examiner indicated that the Veterans sustained symptoms of burning chest pain, shortness of breath, and fatigue during the weekend in question were probably representative of a myocardial infarction.  Such examiner indicated that there was evidence of coronary artery disease as early as February 2002, as evidenced by the Veterans reported symptoms.  The examiner also noted that a catheterization in June 2002 showed the presence of a prior left anterior descending artery occlusion.  Likewise, Dr. B. K. R. and Dr. G. F. opined that the veteran suffered a myocardial infarction during the weekend drill in question, and Dr. D. C. M. indicated that coronary artery disease had been present long before the veterans June 2002 heart attack.

Thus, the Board finds that the medical evidence of record supports a finding that the Veterans cardiac/gastrointestinal symptoms present during the April 2002 weekend drill were representative of a myocardial infarction.  The claims folder does not contain a medical opinion to rebut the positive opinions of record.  Thus, resolving any doubt in the Veterans favor, the Board finds that the veteran experienced an 
acute myocardial infarction during his April 2002 period of INACDUTRA.  Therefore, service connection for an acute myocardial infarction is warranted.

ORDER

Service connection for residuals of a myocardial infarction, to include ischemic cardiomyopathy, is granted.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
Jun 2008	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help Veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent Veterans.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at:  http://www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).

VA FORM
Jun 2008 	 4597	Page 2	SUPERSEDES VA FORM 4597, Oct 2007, WHICH WILL NOT BE USED


